DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed amendment received June 24, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-9 and 11-14, 18-19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,429,197. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of patent # 10,429,197 contain every element of claims 1-9 and 11-14, 18-19 and 21-22 of the instant application and as such anticipate claims 1-9 and 11-14, 18-19 and 21-22 of the instant application.
3.	Claims 1-9 and 11-14, 18-19 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,697,788. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of patent # 10,697,788 contain every .
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-22 recite the limitation "method of claim 1" in 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, examiner interprets the limitation to be “system of claim 1”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 8-9, 11-14, 18-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Winer et al., U.S. Patent Application Publication No. 2010/0057358 (referred to hereafter as Winer) in view of Nimchuk et al., U.S. Patent No. 9,921,070 (referred to hereafter as Nimchuk)
As to claims 1 and 11, Winer teaches a system and method, comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: 
obtaining location information for a location (see para. 41-42); 
determining a set of restricted regions within the location based at least in part on the location information (see para. 51 and 65-66); 
determining a set of paths within the location based at least in part on the set of restricted regions (see para. 83-84, 88-89 and 98); and 
providing an interface through which one or more visualizations of the set of paths within the location are accessible and manipulatable based at least in part on user interactions with the interface (see para. 41 and 99-100). 
Winer does not teach determining a set of path based on changes in size of an entity expected to traverse a subset of the paths, the entity comprising a group of conveyances.

As to claims 2 and 12, Winer in view of Nimchuk teach the system and method of claims 1 and 11. Winer further teaches determining the set of paths comprises determining the set of paths further based on a type of an entity that is expected to traverse one or more paths of the set of paths (see para. 88-89 and 98). 
As to claims 3 and 13, Winer in view of Nimchuk teach the system and method of claims 2 and 12. Winer further teaches the one or more visualizations comprise a visualization of costs for the entity to traverse the one or more paths of the set of paths. 

As to claims 4 and 14, Winer in view of Nimchuk teach the system and method of claims 3 and 13. Winer further teaches the costs comprise at least one of a temporal cost reflecting a time duration expected to be needed for the entity to traverse a particular path of the one or more paths or a non-temporal cost reflecting a measure of a characteristic of an environment through which the particular path travels (see para. 16). 
As to claims 8 and 18, Winer in view of Nimchuk teach the system and method of claims 1 and 11. Winer further teaches the one or more visualizations of the set of paths 
As to claims 9 and 19, Winer in view of Nimchuk teach the system and method of claims 8 and 18. Winer further teaches execution of the instructions by the one or more processors further cause the system to perform: determining a size of the buffer based at least in part on a type of entity expected to traverse the particular path (see para. 113-114 and 119-120).
As to claim 21, Winer in view of Nimchuk teach the system of claim 1. Winer further teaches the determination of the set of paths is further based on material compositions and surface attributes of a terrain corresponding to the set of paths (see para. 16).
As to claim 22, Winer in view of Nimchuk teach the system of claim 1. Winer further teaches the set of restricted regions comprises a first restricted region and a second restricted region; and the determination of the set of paths within the location is based on at least one of: a distance between the first restricted region and the second restricted region; and an amount of overlap between any of: a first buffer adjacent to the first restricted region and the second restricted region; the first buffer and a second buffer adjacent to the second restricted region; or the second buffer and the first restricted region (see para. 119-120).

6.	Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Winer in view of Nimchuk, further in view of Hao, U.S. Patent Application Publication No. 2011/0125392.
As to claims 5 and 15, Winer teaches one or more visualizations comprise a visualization of costs for the entity to traverse the one or more paths of the set of paths. Winer does not teach determining the temporal cost based at least in part on a temporal route graph comprising a plurality of nodes and one or more edges connecting the plurality of nodes. However, Hao teaches one or more visualizations comprise a visualization of costs for the entity to traverse the one or more paths of the set of paths. Winer does not teach determining the temporal cost based at least in part on a temporal route graph comprising a plurality of nodes and one or more edges connecting the plurality of nodes (see para. 56-57, 98, 102 and fig. 18). It would have been obvious for one of the ordinary skill in the art at the time the application was filed to determine the temporal cost based at least in part on a temporal route graph comprising a plurality of nodes and one or more edges connecting the plurality of nodes in Winer as taught by Hao. Motivation to do so comes from the teachings of Hao and the teachings well known in the art that doing so would all the system to more efficiently and quickly determine the shortest route and the shortest amount of time need to reach a destination and would therefore make the system more efficient.
As to claims 6 and 16, Winer in view of Hao teaches the system and method of claims 5 and 15. Hao further teaches the temporal route graph comprises a respective weight for each node and each edge, wherein each respective weight of each edge represents a respective expected time duration for the entity to travel between a corresponding pair of nodes connecting the edge, and wherein each respective weight of each node represents a respective expected time duration to be spent by the entity at the node (see para. 95-97 and 81-82). 
. 
 Allowable Subject Matter
7.	Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663